 

 

IN THE UNITED STATES DISTRICT COURT. 2 4
FOR THE NORTHERN DISTRICT OF TEXAS’ 8 PH 2: 34
ABILENE DIVISION

UNITED STATES OF AMERICA

CASE NO. 1:19-CR-00066-P-BP
v.

ALBERTO PEREZ-MEDRANO (1)

CP LP GL Lr Dr 2 Lr SO? “Or

REPORT AND RECOMMENDATION ON PLEA
BEFORE THE UNITED STATES MAGISTRATE JUDGE

This case has been referred by the United States district judge to the undersigned for the
taking of a guilty plea. The parties have consented to appear before a United States magistrate
judge for these purposes. This Report and Recommendation on Plea is submitted to the court
under 28 U.S.C. § 636(b)(3).

The defendant appeared with counsel before the undersigned United States magistrate
judge who addressed the defendant personally in open court and informed the defendant of, and
determined that the defendant understood, the admonitions contained in Rule 11 of the Federal
Rules of Criminal Procedure.

The defendant pled guilty (under a plea bargain agreement with the government) to
Count One of the one-count Indictment charging defendant with a violation of 8 U.S.C. § 1326
and 6 U.S.C. §§ 202(3), 202(4) and 557 Illegal Re-Entry After Deportation. The undersigned
magistrate judge finds the following:

1. The defendant, upon advice of counsel, has consented orally and in writing to enter

this guilty plea before a magistrate judge subject to final approval and sentencing by the

presiding district judge;

2. The defendant fully understands the nature of the charges (including each essential
element of the offense(s) charged and penalties;

3. The defendant fully understands the terms of the plea agreement and plea agreement
supplement;

4, The defendant understands all constitutional and statutory rights and wishes to waive

these rights, including the right to a trial by jury and the right to appear before a United

States district judge;

5. The defendant’s plea is made freely and voluntarily;

6. The defendant is competent to enter this plea of guilty;

7. There is a factual basis for this plea; and

8. The ends of justice are served by acceptance of the defendant’s plea of guilty.

Although I have conducted these proceedings and accepted the defendant’s plea of guilty,
the United States district judge has the power to review my actions and possesses final decision-
making authority in this proceeding. Thus, if the defendant has any objections to these findings
or any other action of the undersigned, he is required to make those known to the United States
district judge within fourteen (14) days of today.

Based on the above, I recommend that the defendant’s plea of guilty be accepted, that the
defendant be adjudged guilty, and that sentence be imposed accordingly.

The Clerk will furnish a copy of this Order to each of attorney of record.

Signed on: August 28, 2019

Dod Wns

Hal R. Ray, Jr.
UNITED STATES MAGISTRATE JUDGE
